ALLOWABILITY NOTICE

Response to Amendment
Receipt and entry of Applicant’s Amendment filed on 11/09/2021 is acknowledged.  Claims 1, 8, 11, and 16 have been amended.  Claim 15 has been cancelled.  Claims 1-9, 11-14, 16-18, and 21 are pending in the application.  Applicant’s amendments to the claims have overcome the objections previously set forth in the Final Office Action mailed 09/10/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Bosco on 11/17/2021.
The claims have been amended as follows:
11.	(Cancelled)
12.	(Cancelled)

Reasons for Allowance
Claims 1-9, 13-14, 16-18, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed combination in independent claim 1 including: “wherein the rolling bearing comprises a bearing cone and a bearing cup, the bearing cup is provided with a bearing cup oil groove, and the lower .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOTING HU whose telephone number is (571)272-9222.  The examiner can normally be reached on M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK LAURENZI can be reached on (571)270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 





/XIAOTING HU/Examiner, Art Unit 3746                                                                                                                                                                                                        11/18/2021

/MARK A LAURENZI/Supervisory Patent Examiner, Art Unit 3746                                                                                                                                                                                                        Thursday, November 18, 2021